In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered February 14, 1973, in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiff’s case at a jury trial of liability only. Judgment reversed, on the law, and new trial granted, with costs to abide the event, The appeal did not present questions of fact. In our opinion, the proof presented issues of fact and, therefore, a determination by the jury was required. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.